DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 12/21/2020. Claims 1-18 are presently pending and are presented for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a temperature of a part of the electric power steering system", and the claim also recites "the temperature of the electric power steering system" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Henninger, US-20030140265-A1, and in view of Kasai et al., JP-2001130432-A, hereinafter referred to as Henninger and Kasai (Translations by EPO).
As per claim 1
Henninger discloses [a]n electric power steering system comprising (an electric power steering system – Henninger Fig. 1 + ¶18): 
an electric motor configured to provide power to a steering mechanism of a vehicle (An electric motor 12 is connected to the toothed rack 14 of the steering gear 3 via a recirculating ball mechanism 13 – Henninger Fig. 1 + ¶20); 
a controller configured to operate the electric motor in response to an input (the control unit 9 during the activation of the steering wheel 1 is operated in order to support the steering of the electric motor 12 – Henninger Fig. 1 + ¶23); 
a flash memory device in communication with the controller (The control unit 9 whose basic structure is illustrated in FIG. 2 has, as a core unit, a microcontroller 17. This microcontroller 17 is composed of a microprocessor 18, an A/D converter 19, a diagnostic interface 20 and an NV-RAM 21 which is embodied as a flash memory – Henninger Fig. 2 + ¶21); and 
a temperature sensor configured to provide an output indicative of a temperature of a part of the electric power steering system (the microprocessor 18 includes a temperature measuring circuit 26 – Henninger Fig. 1 + ¶24); 
wherein the controller is configured to power down or prevent power up of the flash memory device [based on] the temperature of the electric power steering system (when the permitted chip temperature is exceeded, the microcontroller which is arranged in the direct vicinity of a device which produces a power loss actuates the device which produces the power loss, in such a way that the power loss is reduced and as a consequence the chip temperature is decreased, the reprogramming of a flash memory which is arranged on the chip and forms the peripheral microprocessor device is monitored as a function of the chip temperature. As the maximum flash temperature is monitored on the basis of this temperature monitoring, reliable data retention is ensured when flashing occurs. If the controller is to be flashed again using a diagnostic tool when it is in service, the temperature of the controller chip can be interrogated by means of software, and when the maximum flash temperature is exceeded flashing can be prevented. – Henninger Fig. 1 + ¶13 & ¶14).
Henninger does not explicitly disclose if the temperature of the electric power steering system is outside of a predetermined temperature range.
However, Kasai teaches is outside of a predetermined temperature range (the abnormality determination means detects a temperature equal to or lower than a predetermined high temperature equal to or lower than the maximum temperature that the temperature detection means can detect, or the temperature detection means. It is preferable to be configured to make an abnormality determination of the temperature detecting means when a temperature of a predetermined low temperature or more that is equal to or higher than the lowest temperature that can be detected is detected - Kasai Fig 3 + ¶8).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2
Henninger does not explicitly disclose wherein, during a start-up operation, the controller is configured not to switch on the flash memory device until the electric power steering system is inside of the predetermined temperature range.
However, Kasai teaches wherein, during a start-up operation, the controller is configured not to switch on the flash memory device until the electric power steering system is inside of the predetermined temperature range (the abnormality determination means detects a temperature equal to or lower than a predetermined high temperature equal to or lower than the maximum temperature that the temperature detection means can detect, or the temperature detection means. It is preferable to be configured to make an abnormality determination of the temperature detecting means when a temperature of a predetermined low temperature or more that is equal to or higher than the lowest temperature that can be detected is detected., when the ignition switch 22 is once turned off and then turned on when the substrate temperature sensor 23 is abnormal, the current control based on the recognition that the substrate temperature sensor 23 is abnormal immediately., in the above embodiment, when it is determined that the substrate temperature sensor 23 is abnormal, the fact is written to a predetermined address of the EEPROM 14 in addition to the value of the flag FTMB (step 1440). Therefore, when the vehicle is inspected or the like, it is possible to determine whether or not the substrate temperature sensor 23 has once been determined to be abnormal by reading the contents of the EEPROM 14, so that the substrate temperature sensor 23 is temporarily operated. - Kasai Fig 3 + ¶8, ¶82, and ¶83).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3
Henninger does not explicitly disclose wherein the controller is configured to switch on the flash memory device if the temperature of the electric power steering system returns to the predetermined temperature range.
However, Kasai teaches wherein the controller is configured to switch on the flash memory device if the temperature of the electric power steering system returns to the predetermined temperature range (As a result, the CPU 11 determines “Yes” in step 1435 and proceeds to step 1440. In step 1440, the CPU 11 writes in the EEPROM 14 the fact that the substrate temperature sensor 23 has become abnormal (abnormality in which output change does not occur)., Next, the CPU 11 proceeds to step 1445, sets the value of the flag FTMB to “1”, writes the value of the flag FTMB (that is, “1”) to a predetermined address in the EEPROM 14, and then proceeds to step 1495 to execute the book. End the routine once. In this way, the abnormality of the substrate temperature sensor 23 is detected. - Kasai Fig 3 + ¶64, & ¶65 - Examiner reasons that since the EEPROM, a type of flash memory, is only allowed to operate within a certain temperature range, that once the system’s temperature returns to that range that operations can begin again).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4
Henninger does not explicitly disclose wherein the controller is configured to switch on the flash memory device only when a flash operation is requested.
However, Kasai teaches wherein the controller is configured to switch on the flash memory device only when a flash operation is requested (The EEPROM 14 is connected to the CPU 11 via the bus and holds the data supplied from the CPU 11. At the same time, the data held therein is supplied to the CPU 11 in response to a request from the CPU 11. - Kasai Fig 3 + ¶15).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 5
Henninger further discloses wherein the flash operation is interrupted and the flash memory device switched off if the electric power steering system (it is possible to interrupt the operating sequence and/or program sequence when the maximum chip temperature is exceeded. In another embodiment, the measured chip temperature is supplied to an external evaluation device which caries out the temperature comparison and blocks the operating sequence and/or program sequence of the microcontroller by supplying an external signal., If the measured chip temperature is lower than the maximum flash temperature, the flash operation is initiated and new program data are written into the flash memory. If the diagnostic device 23 determines that the controller chip 22 has exceeded its temperature, flashing is prevented when the maximum flash temperature is exceeded. – Henninger Fig. 1 + ¶10 & ¶24).
Henninger does not explicitly disclose leaves the predetermined temperature range during the flash operation.
However, Kasai teaches leaves the predetermined temperature range during the flash operation (the abnormality determination means detects a temperature equal to or lower than a predetermined high temperature equal to or lower than the maximum temperature that the temperature detection means can detect, or the temperature detection means. It is preferable to be configured to make an abnormality determination of the temperature detecting means when a temperature of a predetermined low temperature or more that is equal to or higher than the lowest temperature that can be detected is detected - Kasai Fig 3 + ¶8).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 6
Henninger does not explicitly disclose wherein the flash memory device is switched off once the flash operation is complete.
However, Kasai teaches wherein the flash memory device is switched off once the flash operation is complete (When the relay 21 or the ignition switch 22 is on (when the relay 21 or the ignition switch 22 is in the on state), it may be configured to store at every predetermined timing. Even in this case, since the relay 21 is normally turned off within a short time after the ignition switch 22 is turned off, the value stored in the EEPROM 14 changes from the on state of the ignition switch 22 to the off state. - Kasai Fig 3 + ¶85).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7
Henninger does not explicitly disclose wherein the predetermined temperature range includes a minimum temperature.
However, Kasai teaches wherein the predetermined temperature range includes a minimum temperature (the abnormality determination means detects a temperature equal to or lower than a predetermined high temperature equal to or lower than the maximum temperature that the temperature detection means can detect, or the temperature detection means. It is preferable to be configured to make an abnormality determination of the temperature detecting means when a temperature of a predetermined low temperature or more that is equal to or higher than the lowest temperature that can be detected is detected - Kasai Fig 3 + ¶8).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8
Henninger does not explicitly disclose wherein the predetermined temperature range includes a maximum temperature.
However, Kasai teaches wherein the predetermined temperature range includes a maximum temperature (the abnormality determination means detects a temperature equal to or lower than a predetermined high temperature equal to or lower than the maximum temperature that the temperature detection means can detect, or the temperature detection means. It is preferable to be configured to make an abnormality determination of the temperature detecting means when a temperature of a predetermined low temperature or more that is equal to or higher than the lowest temperature that can be detected is detected - Kasai Fig 3 + ¶8).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9
Henninger does not explicitly disclose wherein the predetermined temperature range corresponds to a rated operating temperature range of the flash memory device.
However, Kasai teaches wherein the predetermined temperature range corresponds to a rated operating temperature range of the flash memory device (the abnormality determination means detects a temperature equal to or lower than a predetermined high temperature equal to or lower than the maximum temperature that the temperature detection means can detect, or the temperature detection means. It is preferable to be configured to make an abnormality determination of the temperature detecting means when a temperature of a predetermined low temperature or more that is equal to or higher than the lowest temperature that can be detected is detected - Kasai Fig 3 + ¶8).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 10
Henninger discloses [a] method of operating an electric power steering system, comprising (an electric power steering system – Henninger Fig. 1 + ¶18): 
measuring a temperature of the electric power assisted steering system (the microprocessor 18 includes a temperature measuring circuit 26 – Henninger Fig. 1 + ¶24); 
switching off a flash memory device of the electric power steering system [based on] the temperature of the electric power steering system (when the permitted chip temperature is exceeded, the microcontroller which is arranged in the direct vicinity of a device which produces a power loss actuates the device which produces the power loss, in such a way that the power loss is reduced and as a consequence the chip temperature is decreased, the reprogramming of a flash memory which is arranged on the chip and forms the peripheral microprocessor device is monitored as a function of the chip temperature. As the maximum flash temperature is monitored on the basis of this temperature monitoring, reliable data retention is ensured when flashing occurs. If the controller is to be flashed again using a diagnostic tool when it is in service, the temperature of the controller chip can be interrogated by means of software, and when the maximum flash temperature is exceeded flashing can be prevented. – Henninger Fig. 1 + ¶13 & ¶14).
Henninger does not explicitly disclose if the temperature of the electric power steering system is outside of a predetermined temperature range.
However, Kasai teaches is outside of a predetermined temperature range (the abnormality determination means detects a temperature equal to or lower than a predetermined high temperature equal to or lower than the maximum temperature that the temperature detection means can detect, or the temperature detection means. It is preferable to be configured to make an abnormality determination of the temperature detecting means when a temperature of a predetermined low temperature or more that is equal to or higher than the lowest temperature that can be detected is detected - Kasai Fig 3 + ¶8).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11
Henninger does not explicitly disclose further comprising preventing switch on of the flash memory device during a start-up operation until the electric power steering system is inside of the predetermined temperature range.
However, Kasai teaches further comprising preventing switch on of the flash memory device during a start-up operation until the electric power steering system is inside of the predetermined temperature range (the abnormality determination means detects a temperature equal to or lower than a predetermined high temperature equal to or lower than the maximum temperature that the temperature detection means can detect, or the temperature detection means. It is preferable to be configured to make an abnormality determination of the temperature detecting means when a temperature of a predetermined low temperature or more that is equal to or higher than the lowest temperature that can be detected is detected., when the ignition switch 22 is once turned off and then turned on when the substrate temperature sensor 23 is abnormal, the current control based on the recognition that the substrate temperature sensor 23 is abnormal immediately., in the above embodiment, when it is determined that the substrate temperature sensor 23 is abnormal, the fact is written to a predetermined address of the EEPROM 14 in addition to the value of the flag FTMB (step 1440). Therefore, when the vehicle is inspected or the like, it is possible to determine whether or not the substrate temperature sensor 23 has once been determined to be abnormal by reading the contents of the EEPROM 14, so that the substrate temperature sensor 23 is temporarily operated. - Kasai Fig 3 + ¶8, ¶82, and ¶83).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 12
Henninger does not explicitly disclose further comprising switching on the flash memory device if the temperature of the electric power steering system returns to the predetermined temperature range.
However, Kasai teaches further comprising switching on the flash memory device if the temperature of the electric power steering system returns to the predetermined temperature range (As a result, the CPU 11 determines “Yes” in step 1435 and proceeds to step 1440. In step 1440, the CPU 11 writes in the EEPROM 14 the fact that the substrate temperature sensor 23 has become abnormal (abnormality in which output change does not occur)., Next, the CPU 11 proceeds to step 1445, sets the value of the flag FTMB to “1”, writes the value of the flag FTMB (that is, “1”) to a predetermined address in the EEPROM 14, and then proceeds to step 1495 to execute the book. End the routine once. In this way, the abnormality of the substrate temperature sensor 23 is detected. - Kasai Fig 3 + ¶64, & ¶65 - Examiner reasons that since the EEPROM, a type of flash memory, is only allowed to operate within a certain temperature range, that once the system’s temperature returns to that range that operations can begin again).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 13
Henninger does not explicitly disclose wherein the flash memory device is only switched on when a flash operation is requested
However, Kasai teaches wherein the flash memory device is only switched on when a flash operation is requested (The EEPROM 14 is connected to the CPU 11 via the bus and holds the data supplied from the CPU 11. At the same time, the data held therein is supplied to the CPU 11 in response to a request from the CPU 11. - Kasai Fig 3 + ¶15).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 14
Henninger further discloses further comprising interrupting a flash operation and switching off the flash memory device if the electric power steering system (it is possible to interrupt the operating sequence and/or program sequence when the maximum chip temperature is exceeded. In another embodiment, the measured chip temperature is supplied to an external evaluation device which caries out the temperature comparison and blocks the operating sequence and/or program sequence of the microcontroller by supplying an external signal., If the measured chip temperature is lower than the maximum flash temperature, the flash operation is initiated and new program data are written into the flash memory. If the diagnostic device 23 determines that the controller chip 22 has exceeded its temperature, flashing is prevented when the maximum flash temperature is exceeded. – Henninger Fig. 1 + ¶10 & ¶24).
Henninger does not explicitly disclose leaves the predetermined temperature range during the flash operation.
However, Kasai teaches leaves the predetermined temperature range during the flash operation (the abnormality determination means detects a temperature equal to or lower than a predetermined high temperature equal to or lower than the maximum temperature that the temperature detection means can detect, or the temperature detection means. It is preferable to be configured to make an abnormality determination of the temperature detecting means when a temperature of a predetermined low temperature or more that is equal to or higher than the lowest temperature that can be detected is detected - Kasai Fig 3 + ¶8).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 15
Henninger does not explicitly disclose further comprising switching off the flash memory device when the flash operation is complete.
However, Kasai teaches further comprising switching off the flash memory device when the flash operation is complete (When the relay 21 or the ignition switch 22 is on (when the relay 21 or the ignition switch 22 is in the on state), it may be configured to store at every predetermined timing. Even in this case, since the relay 21 is normally turned off within a short time after the ignition switch 22 is turned off, the value stored in the EEPROM 14 changes from the on state of the ignition switch 22 to the off state. - Kasai Fig 3 + ¶85).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 16
Henninger does not explicitly disclose wherein the predetermined temperature range includes a minimum temperature.
However, Kasai teaches wherein the predetermined temperature range includes a minimum temperature (the abnormality determination means detects a temperature equal to or lower than a predetermined high temperature equal to or lower than the maximum temperature that the temperature detection means can detect, or the temperature detection means. It is preferable to be configured to make an abnormality determination of the temperature detecting means when a temperature of a predetermined low temperature or more that is equal to or higher than the lowest temperature that can be detected is detected - Kasai Fig 3 + ¶8).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 17
Henninger does not explicitly disclose wherein the predetermined temperature range includes a maximum temperature.
However, Kasai teaches wherein the predetermined temperature range includes a maximum temperature (the abnormality determination means detects a temperature equal to or lower than a predetermined high temperature equal to or lower than the maximum temperature that the temperature detection means can detect, or the temperature detection means. It is preferable to be configured to make an abnormality determination of the temperature detecting means when a temperature of a predetermined low temperature or more that is equal to or higher than the lowest temperature that can be detected is detected - Kasai Fig 3 + ¶8).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 18
Henninger does not explicitly disclose wherein the predetermined temperature range corresponds to a rated operating temperature range of the flash memory device.
However, Kasai teaches wherein the predetermined temperature range corresponds to a rated operating temperature range of the flash memory device (the abnormality determination means detects a temperature equal to or lower than a predetermined high temperature equal to or lower than the maximum temperature that the temperature detection means can detect, or the temperature detection means. It is preferable to be configured to make an abnormality determination of the temperature detecting means when a temperature of a predetermined low temperature or more that is equal to or higher than the lowest temperature that can be detected is detected - Kasai Fig 3 + ¶8).
Henninger discloses a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat. Kasai teaches a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Henninger, a power steering system that compares the detected temperatures to the maximum temperature limits of the system to control the deactivation of a flash memory system to prevent damage from excessive heat with a power steering system that compares the detected temperatures to a range of temperatures of the system to control the activation/deactivation of a flash memory system to prevent damage from excessive heat, as taught by Kasai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668